DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because abstract exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 recites “the support” and “the liquefied material”; however, there is no positive recitation of a support or liquefied material.  There is insufficient antecedent basis for these limitations in the claim. Appropriate correction is required. Applicants may consider amending claims to recite “the supporting layer” and “the soften or liquefied uncured portions”. 
7.	The terms "higher heating power” and “lower heating power” in claim16 are relative terms which renders the claim indefinite. The term terms "higher heating power“ and “ lower heating power” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 17-30 depend on claim 16; therefore, the claims are also indefinite and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Appropriate correction is required.
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 16-22 and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Drury et al. (WO 01/18604 A2) and/or further in view of  Markhart (US 2005/0211120 A1). 
Regarding claims 16-22 and 24-30, Drury et al. teach a method for thermally developing a relief  ( flexographic) precursor ( 16)  comprising a supporting layer (23) and photopolymer layer (17) having cured and uncured portions ( page 7, lines 5-16, page 11, line 6- page 13, line 8, figs. 1 & 6) comprising the steps: (a) fixing the relief precursor with the supporting layer adjacent to a movable support (18) ( page 14,lines 14-36, fig. 5); (b) repeatedly moving the support (supporting layer) adjacent to a moveable support ( page 22, lines 12-25); (c) heating the relief precursor to a temperature sufficient to cause the uncured (unirradiated)  portions of the photopolymer layer ( composition layer)  to soften or liquefy (page 13,llines 1-8& page 22, lines 12-25); (d) contacting the relief precursor with a development medium (76) to allow the liquefied material of the uncured portions to be adhered to and removed by the development medium ( page 22,lines 12-25);  wherein the heating and contacting is carried out in cycles A, B, C, or D each corresponding to a single movement cycle ( page 32, line 14- page 34, line 20) such that  (i) in a cycle A, the relief precursor is heated with higher heating power and not contacted the relief precursor with the development ( heat development with an absorbent material ; page 13, lines 8-35  medium ( first ( cycle) heating means; page 5, lines 5-11,  page 33, lines 33-38 & page 34, lines 16-18); (ii) in a cycle B, the relief precursor is heated with higher heating power and contacted with the development means ( second  (cycle) heating means; page 5, lines 12-18, page 
Drury et al. do not explicitly teach wherein cycle B is carried out once or more and at least one cycles, A, C, or D is carried out one or more as instantly claimed. However, Drury et al. recognize first heating means ( first cycle) that is applied to composition layer to a temperature T1 which is equal to or greater than a temperature T2 sufficient to cause a portion of the layer to liquefy  (page 5,lines 5-11) meeting the limitation of cycle A as instantly claimed and second heating means ( second cycle) that is applied to composition layer to a temperature T4 which is equal to or greater than a temperature T2  and while the absorbent material ( development medium) is in contact with the composition layer ( page 5,lines 12-18) meeting the limitation of cycle B as instantly claimed. It is noted that the term “higher heating power” is relative terminology and examiner has considered it to mean a “greater temperature” as taught by Drury et al. Therefore, it would have been obvious to one of ordinary skilled in the art to at least one cycle A and one cycle B in the method of Drury et al. in view of improving process quality.
Even assuming arguendo that Drury et al. do not recite cycle B or alternating cycles A, C or D as instantly claimed, the examiner has added Markhart to teach it is well-known to one of ordinary skills in the art to include multiple heating and contacting step wherein the relief precursor is heated with higher heating power and contacted with a development medium as instantly claimed (See par. [0068, 0071, & 0096] and fig. 4) and (par. [0093] and fig. 4). Markhart and Drury are analogous art in the relief (flexographic) printing field. Therefore, it would have been obvious to one of ordinary skilled in the art  to modify the method of Drury et 
Further regards to claims, Drury et al. teach a method of thermally developing a relief precursor comprising a sequence of at least two cycles ( page 22, lines 12-25), one cycle A before the first cycle B ( page 33, lines 33-38 & page 34, lines 16-18), one cycle C after one cycle B ( page 32, lines 12-25), the movable support is a rotating drum ( page 14,lines 14-36, figure 5), heated by infrared heating ( page 17, lines 4-27 & fig. 6), the development medium is pressed against het relief precursor by a heated roll ( page 17, lines 28-37 & fig. 6), the precursor is heated to a temperature between 50°C and 300°C ( fig, 18), the movable support is moving with a speed 0.2 to 10 m/min ( page 16, lines 15-17) and the development medium is a non-woven material ( page 16, lines 7-15). 
Prior Art of Record
11. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Arnold et al. (US 2013/0108966 A1).
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786.  The examiner can normally be reached on Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722